 



Exhibit 10.2

THE GOLDMAN SACHS AMENDED AND RESTATED
STOCK INCENTIVE PLAN
DISCOUNT STOCK PROGRAM AWARD

This Award Agreement sets forth the terms and conditions of the award of RSUs
under the Discount Stock Program (“DSP RSUs”) under The Goldman Sachs Amended
and Restated Stock Incentive Plan (the “Plan”).

1. The Plan. Your DSP Award is made pursuant to the Plan, the terms of which are
incorporated in this Award Agreement. Capitalized terms used in this Award
Agreement that are not defined in this Award Agreement have the meanings as used
or defined in the Plan. References in this Award Agreement to any specific Plan
provision shall not be construed as limiting the applicability of any other Plan
provision.

2. Award.

(a) Form of Award. The number of DSP RSUs subject to this Award is set forth in
the Award Statement delivered to you. The Award Statement shall designate your
DSP RSUs as either Base RSUs or Discount RSUs. An RSU is an unfunded and
unsecured promise to deliver (or cause to be delivered) to you, subject to the
terms and conditions of this Award Agreement, a share of Common Stock (a
“Share”) on the Delivery Date or as otherwise provided herein. Until such
delivery, you have only the rights of a general unsecured creditor, and no
rights as a shareholder of GS Inc.

(b) Certain Conditions Precedent. YOUR DSP AWARD IS EXPRESSLY CONDITIONED ON:
(I) YOUR BEING A PARTICIPANT IN THE GOLDMAN SACHS PARTNER COMPENSATION PLAN OR
THE GOLDMAN SACHS RESTRICTED PARTNER COMPENSATION PLAN ON THE DATE OF GRANT AND
YOUR EXECUTING ANY AGREEMENT REQUIRED IN CONNECTION WITH SUCH PARTICIPATION; AND
(II) YOUR EXECUTING THE RELATED SIGNATURE CARD AND RETURNING IT TO THE ADDRESS
DESIGNATED ON THE SIGNATURE CARD AND/OR BY THE METHOD DESIGNATED ON THE
SIGNATURE CARD BY THE DATE SPECIFIED. UNLESS OTHERWISE DETERMINED BY THE
COMMITTEE, YOUR FAILURE TO MEET THESE CONDITIONS WILL RESULT IN THE CANCELLATION
OF YOUR DSP AWARD. YOUR DSP AWARD IS SUBJECT TO ALL TERMS, CONDITIONS AND
PROVISIONS OF THE PLAN AND THIS AWARD AGREEMENT, INCLUDING, WITHOUT LIMITATION,
THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN PARAGRAPH 12. BY
EXECUTING THE RELATED SIGNATURE CARD YOU WILL HAVE CONFIRMED YOUR ACCEPTANCE OF
ALL OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.

(c) Status under Shareholders’ Agreement. The Shares delivered with respect to
this Award will be subject to the Goldman Sachs Shareholders’ Agreement to which
you are a party, as amended from time to time (the “Shareholders’ Agreement”),
except such Shares will not be considered “Covered Shares” as defined in that
Agreement.

3. Vesting and Delivery.

(a) Vesting.

(i) Base RSUs. Except as provided in Paragraph 2(b), you shall be fully Vested
in all of your Outstanding Base RSUs on the Date of Grant, and, subject to
Paragraph 9, neither such Base RSUs, nor the Shares delivered thereunder, shall
be forfeitable for any reason.

 



--------------------------------------------------------------------------------



 



(ii) Discount RSUs. Except as provided in this Paragraph 3 and in Paragraphs 4,
6, 7, 9 and 10, on each Vesting Date you shall become Vested in the number or
percentage of your Outstanding Discount RSUs specified next to such Vesting Date
on the Award Statement (which may be rounded to avoid fractional Shares). While
continued active Employment is not required in order to receive delivery of the
Shares underlying your Outstanding Discount RSUs that are or become Vested, all
other terms and conditions of this Award Agreement shall continue to apply, and
failure to meet such terms and conditions may result in the termination of some
or all of your Discount RSUs (as a result of which no Shares underlying such
Discount RSUs would be delivered).

(b) Delivery.

(i) The Delivery Date with respect to all of your DSP RSUs shall be the date
specified as such on your Award Statement, if that date is during a Window
Period or, if that date is not during a Window Period, the first Trading Day of
the first Window Period beginning after such date. For this purpose, a “Trading
Day” is a day on which Shares trade regular way on the New York Stock Exchange.

(ii) Except as provided in this Paragraph 3 and in Paragraphs 2, 4, 5, 6, 7, and
9, in accordance with Section 3.23 of the Plan, reasonably promptly (but in no
case more than thirty (30) Business Days) after the date specified as the
Delivery Date (or any other date delivery of Shares is called for hereunder),
Shares underlying the number or percentage of your then Outstanding DSP RSUs
with respect to which the Delivery Date (or other date) has occurred (which
number of Shares may be rounded to avoid fractional Shares) shall be delivered
to a brokerage or custody account approved by the Firm. Notwithstanding the
foregoing, if you are or become considered by GS Inc. to be one of its “covered
employees” within the meaning of Section 162(m) of the Code, then you shall be
subject to Section 3.21.3 of the Plan, as a result of which delivery of your
Shares may be delayed.

(iii) In accordance with Section 1.3.2(i) of the Plan, in the discretion of the
Committee, in lieu of all or any portion of the Shares otherwise deliverable in
respect of all or any portion of your DSP RSUs, the Firm may deliver cash, other
securities, other Awards or other property, and all references in this Award
Agreement to deliveries of Shares shall include such deliveries of cash, other
securities, other Awards or other property.

(c) Death. Notwithstanding any other provision of this Award Agreement, if you
die prior to the Delivery Date, the Shares underlying all of your then
Outstanding DSP RSUs shall be delivered to the representative of your estate as
soon as practicable after the date of death and after such documentation as may
be requested by the Committee is provided to the Committee.

4. Termination of Discount RSUs and Non-Delivery of Shares.

(a) Unless the Committee determines otherwise, and except as provided in
Paragraphs 3(c), 6 and 7, if your Employment terminates for any reason or you
otherwise are no longer actively employed with the Firm, your rights in respect
of your Discount RSUs (but not your Base RSUs) that were Outstanding but that
had not yet become Vested immediately prior to your termination of Employment
immediately shall terminate, such Discount RSUs shall cease to be Outstanding
and no Shares shall be delivered in respect thereof.

(b) Unless the Committee determines otherwise, and except as provided in
Paragraphs 6 and 7, your rights in respect of all of your Outstanding Discount
RSUs (whether or not Vested) (but not your Base RSUs), immediately shall
terminate, such Discount RSUs shall cease to be Outstanding and no Shares shall
be delivered in respect thereof if:

(i) you attempt to have any dispute under the Plan or this Award Agreement
resolved in any manner that is not provided for by Paragraph 12 or Section 3.17
of the Plan;

2



--------------------------------------------------------------------------------



 



(ii) any event that constitutes Cause has occurred;

(iii) you, in any manner, directly or indirectly, (A) Solicit any Client to
transact business with a Competitive Enterprise or to reduce or refrain from
doing any business with the Firm, (B) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Firm and any Client,
(C) Solicit any person who is an employee of the Firm to resign from the Firm or
to apply for or accept employment with any Competitive Enterprise or (D) on
behalf of yourself or any person or Competitive Enterprise hire, or participate
in the hiring of, any Selected Firm Personnel, or identify, or participate in
the identification of Selected Firm Personnel for potential hiring, whether as
an employee or consultant or otherwise;

(iv) you fail to certify to GS Inc., in accordance with procedures established
by the Committee, that you have complied, or the Committee determines that you
in fact have failed to comply, with all the terms and conditions of the Plan and
this Award Agreement. By accepting the delivery of Shares under this Award
Agreement, you shall be deemed to have represented and certified at such time
that you have complied with all the terms and conditions of the Plan and this
Award Agreement;

(v) the Committee determines that you failed to meet, in any respect, any
obligation you may have under any agreement between you and the Firm, or any
agreement entered into in connection with your Employment with the Firm,
including, without limitation, any offer letter, employment agreement, the
Shareholders’ Agreement or any other shareholders’ agreement to which other
similarly situated employees of the Firm are a party; or

(vi) as a result of any action brought by you, it is determined that any of the
terms or conditions for Delivery of this Award Agreement are invalid.

For purposes of the foregoing, the term “Selected Firm Personnel” means: (i) any
Firm employee or consultant (A) with whom you personally worked while employed
by the Firm, or (B) who at any time during the year immediately preceding your
termination of Employment with the Firm, worked in the same division in which
you worked; and (ii) any Managing Director of the Firm.

5. Repayment. The provisions of Section 2.6.3 of the Plan (which requires Award
recipients to repay to the Firm amounts delivered to them if the Committee
determines that all terms and conditions of this Award Agreement in respect of
such delivery were not satisfied) shall apply to your Discount RSUs but, subject
to Paragraph 2(b), not your Base RSUs.

6. Extended Absence and Downsizing.

(a) Notwithstanding any other provision of this Award Agreement, but subject to
Paragraph 6(b), in the event of the termination of your Employment by reason of
Extended Absence, the condition set forth in Paragraph 4(a) shall be waived with
respect to any Discount RSUs that were Outstanding but that had not yet become
Vested immediately prior to such termination of Employment (as a result of which
such Discount RSUs shall become Vested), but all other conditions of this Award
Agreement shall continue to apply.

(b) Without limiting the application of Paragraph 4(b), your rights in respect
of your Outstanding Discount RSUs that become Vested in accordance with
Paragraph 6(a) immediately shall terminate, such Outstanding Discount RSUs shall
cease to be Outstanding, and no Shares shall be delivered in respect thereof if,
prior to the original Vesting Date with respect to such Discount RSUs, you
(i) form, or acquire a 5% or greater equity ownership, voting or profit
participation interest in, any Competitive Enterprise, or (ii) associate in any
capacity (including, but not limited to, association as an officer, employee,
partner, director, consultant, agent or advisor) with any Competitive
Enterprise. No termination of Employment initiated by you, including any
termination claimed to be a “constructive termination” or the like or a
termination for good reason, will constitute an “involuntary” termination of
Employment or a termination of Employment by “mutual agreement.”

3



--------------------------------------------------------------------------------



 



(c) Notwithstanding any other provision of this Award Agreement and subject to
your executing such general waiver and release of claims and an agreement to pay
any associated tax liability, both as may be prescribed by the Firm or its
designee, if your Employment is terminated solely by reason of a “downsizing,”
the condition set forth in Paragraph 4(a) shall be waived with respect to a
portion of your Discount RSUs that were Outstanding but that had not yet become
Vested prior to your termination of Employment by reason of “downsizing,” as a
result of which you shall become Vested in a portion of such Discount RSUs,
determined with respect to each Vesting Date by multiplying the number of
Discount RSUs that would become Vested on the remaining Vesting Date by a
fraction, the numerator of which is the number of months from the Date of Grant
to the date your Employment terminated, and the denominator of which is the
number of months from the Date of Grant to the applicable Vesting Date, but all
other terms and conditions of this Award Agreement shall continue to apply.
Whether or not your Employment is terminated solely by reason of a “downsizing”
shall be determined by the Firm in its sole discretion. No termination of
Employment initiated by you, including any termination claimed to be a
“constructive termination” or the like or a termination for good reason, will be
solely by reason of a “downsizing.”

7. Change in Control. Notwithstanding anything to the contrary in this Award
Agreement, in the event a Change in Control shall occur and within 18 months
thereafter the Firm terminates your Employment without Cause or you terminate
your Employment for Good Reason, all Shares underlying your then Outstanding DSP
RSUs, whether or not Vested, shall be delivered.

8. Dividend Equivalent Rights. Each DSP RSU shall include a Dividend Equivalent
Right. Accordingly, with respect to each of your Outstanding DSP RSUs, at or
after the time of distribution of any regular cash dividend paid by GS Inc. in
respect of a Share the record date for which occurs on or after the Date of
Grant, you shall be entitled to receive an amount (less applicable withholding)
equal to such regular dividend payment as would have been made in respect of the
Share underlying such Outstanding DSP RSU. Payment in respect of a Dividend
Equivalent Right shall be made only with respect to DSP RSUs that are
Outstanding on the payment date. Each Dividend Equivalent Right shall be subject
to the provisions of Section 2.8.2 of the Plan.

9. Certain Terms, Conditions and Agreements.

(a) The delivery of Shares in respect of your DSP RSUs is conditioned on your
satisfaction of any applicable withholding taxes in accordance with Section 3.2
of the Plan.

(b) Your rights in respect of your Discount RSUs are conditioned on your
becoming a party to any shareholders’ agreement to which other similarly
situated employees of the Firm are a party.

(c) Your rights in respect of your DSP RSUs are conditioned on the receipt to
the full satisfaction of the Committee of any required consents (as described in
Section 3.3 of the Plan) that the Committee may determine to be necessary or
advisable.

(d) You understand and agree, in accordance with Section 3.3 of the Plan, by
accepting this Award, you have expressly consented to all of the items listed in
Section 3.3.3(d) of the Plan, which are incorporated herein by reference.

(e) You understand and agree, in accordance with Section 3.22 of the Plan, by
accepting this Award you have agreed to be subject to the Firm’s policies in
effect from time to time concerning trading in Shares and hedging or pledging
Shares and equity-based compensation or other awards (including, without
limitation, the Firm’s “Policies With Respect to Transactions Involving GS
Shares, Equity Awards and GS Options by Persons Affiliated with GS Inc.”), and
confidential or proprietary information, and to effect sales of Shares delivered
to you in respect of your DSP RSUs in accordance with such rules and procedures
as may be adopted from time to time with respect to sales of such Shares (which
may include, without limitation, restrictions relating to the timing of sale
requests, the manner in which sales are executed, pricing method,

4



--------------------------------------------------------------------------------



 



consolidation or aggregation of orders and volume limits determined by the
Firm). In addition, you understand and agree that you shall be responsible for
all brokerage costs and other fees or expenses associated with this Award,
including without limitation, such brokerage costs or other fees or expenses in
connection with the sale of Shares delivered to you hereunder in respect of your
DSP RSUs.

(f) GS Inc. may affix to Certificates representing Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under a separate agreement with GS Inc.). GS Inc. may advise the transfer agent
to place a stop order against any legended Shares.

(g) Without limiting the application of Paragraph 4(b), if:

(i) your Employment with the Firm terminates solely because you resigned to
accept employment at a governmental agency, self-regulatory organization, or
other employer and as a result of such new employment the Firm determines that
your continued holding of your Outstanding Discount RSUs, or Base RSUs would
violate standards of ethical conduct applicable to you (“Conflicted
Employment”); or

(ii) following your termination of Employment other than described in
Paragraph 9(g)(i), you notify the Firm that you have accepted or intend to
accept Conflicted Employment at a time when you continue to hold Outstanding
Discount RSUs that are Vested , or any Base RSUs for which the delivery of
Shares has not yet occurred;

then, in the case of Paragraph 9(g)(i) above only, the condition set forth in
Paragraph 4(a) shall be waived with respect to any Discount RSUs you then hold
that had not yet become Vested (as a result of which such Discount RSUs shall
become Vested) and, in the cases of Paragraph 9(g)(i) and 9(g)(ii) above at the
sole discretion of the Firm, you shall receive either a lump sum cash payment or
the delivery of the Shares underlying all then Outstanding Vested DSP RSUs
(including those that become Vested in connection with Paragraph 9(g)(i) by
reason of the immediately foregoing), in each case as soon as practicable after
the Committee has received satisfactory documentation relating to your
Conflicted Employment. Notwithstanding anything else herein, Discount RSUs shall
become Vested and payment or delivery as a result of this Paragraph shall be
made only at such time and if and to the extent as would not result in the
imposition of any additional tax under Section 409A of the Code;

10. Right of Offset. The obligation to deliver Shares under this Award Agreement
is subject to Section 3.4 of the Plan, which provides for the Firm’s right to
offset against such obligation any outstanding amounts you owe to the Firm and
any amounts the Committee deems appropriate pursuant to any tax equalization
policy or agreement.

11. Amendment. The Committee reserves the right at any time to amend the terms
and conditions set forth in this Award Agreement, and the Board may amend the
Plan in any respect; provided that, notwithstanding the foregoing and
Sections 1.3.2(f), 1.3.2(g) and 3.1 of the Plan, no such amendment shall
materially adversely affect your rights and obligations under this Award
Agreement without your consent; and provided further that the Committee
expressly reserves its rights to amend the Award Agreement and the Plan as
described in Sections 1.3.2(h)(1), (2) and (4) of the Plan. Any amendment of
this Award Agreement shall be in writing signed by an authorized member of the
Committee or a person or persons designated by the Committee.

12. Arbitration; Choice of Forum. BY ACCEPTING THIS AWARD, YOU UNDERSTAND AND
AGREE THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS

5



--------------------------------------------------------------------------------



 



SET FORTH IN SECTION 3.17 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN
BY REFERENCE AND WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE,
CONTROVERSY OR CLAIM BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR
CONCERNING THE PLAN OR THIS AWARD AGREEMENT SHALL BE FINALLY SETTLED BY
ARBITRATION IN NEW YORK CITY, PURSUANT TO THE TERMS MORE FULLY SET FORTH IN
SECTION 3.17 OF THE PLAN, SHALL APPLY.

13. Non-transferability. Except as otherwise may be provided by the Committee,
the limitations on transferability set forth in Section 3.5 of the Plan shall
apply to this Award. Any purported transfer or assignment in violation of the
provisions of this Paragraph 13 or Section 3.5 of the Plan shall be void.

14. Governing Law. THIS DSP AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.

15. Delay in Payment. To the extent required in order to avoid the imposition of
any interest and additional tax under Section 409A(a)(1)(B) of the Code, any
payments or deliveries due as a result of your termination of Employment with
the Firm will be delayed for six months if you are deemed to be a “specified
employee” as defined in Section 409A(a)(2)(i)(B) of the Code.

16. Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly executed
and delivered as of the Date of Grant.

            THE GOLDMAN SACHS GROUP, INC.
      By:         Name:   [Name]      Title:   [Title]     

7